Citation Nr: 1818464	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-46 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for retropatellar pain syndrome of the bilateral knees.

2.  Entitlement to service connection for a low back disorder with left-sided sciatica.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic attacks.

5.  Entitlement to an initial disability rating in excess of 20 percent for right ankle degenerative changes, status-post fracture.

6.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder rotator cuff impingement with arthritis. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, her brother, and her son


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 through March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  Original jurisdiction over this matter rests currently with the RO in Winston-Salem, North Carolina.

Testimony from the Veteran, her brother, and her son was received during a July 2013 video conference hearing.  A transcript of that testimony is associated with the record.

In September 2013, the Board erroneously issued a decision that was signed by a different VLJ.  The Board vacated that decision and retook jurisdiction over the issues on appeal in April 2016.  The Board determined also that the evidence raised an implicit claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues on appeal have been remanded previously by the Board for more development, more recently in June 2017.  The ordered development has been performed.  The matter now returns to the Board for de novo review.

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and panic attacks, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has bilateral knee strain that was neither sustained during her active duty service nor resulted from an injury or event that occurred during her active duty service.

2.  The Veteran has lumbar spine degeneration and chronic strain that were neither sustained during her active duty service nor resulted from an injury or event that occurred during her active duty service.

3.  The Veteran has tension headaches that were neither sustained during her active duty service nor resulted from an injury or event that occurred during her active duty service.

4.  For all periods relevant to this appeal, the Veteran's right ankle disability has been manifested by pain, right ankle dorsiflexion that ranges from 10 degrees to 20 degrees, and plantar flexion that ranges from 25 degrees to being full to 45 to 50 degrees.

5.  For all periods relevant to this appeal, the Veteran's right shoulder disability has been manifested by pain and right arm motion that exceeds shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for service connection for retropatellar pain syndrome of the bilateral knees are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for a low back disorder with left-sided sciatica are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for chronic headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303 (2017).

4.  The criteria for an initial disability rating in excess of 20 percent for right ankle degenerative changes, status-post fracture, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5201 (2017).

5.  The criteria for an initial disability rating in excess of 20 percent for right shoulder rotator cuff impingement with arthritis, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2017).  Establishing service connection generally requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

Service connection for certain listed chronic diseases, such as arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2017).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d) (2017).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2014).

	A.  Knees

In her July 2013 Board hearing, the Veteran testified that she sustained injuries in her knees when she slipped on hydraulic fluid and fell.  She asserts that injuries sustained in the fall (she states that she also injured her back in the fall and that she experienced headaches as result of the fall) were treated during service and that she was placed on light duty profile as a result of those injuries.  She testified also as to a separate incident during service in which she fell on her knees while attempting to lift and carry an object.

Contrary to the Veteran's testimony, the service treatment records contain no reference to any subjective complaints by the Veteran relating to her knees, much less, references to any treatment or objective findings or diagnoses related to her knees.  Indeed, the Veteran's February 1998 separation examination shows that she expressly denied having any history of knee problems.

The post-service treatment records show that the Veteran was initially reporting knee symptoms during a July 2007 rheumatology consult with Dr. P.K.T.  A physical examination conducted at that time showed trace effusion and warmth in the Veteran's knees.  Dr. P.K.T. opined that the Veteran had inflammatory arthritis that could be consistent with rheumatoid disease.

During VA treatment in November 2007, the Veteran reported that pain symptoms in her knees had begun only five years before (in 2002, four years after she was separated from service).  A physical examination at that time revealed tenderness during palpation over the iliotibial bands and patella regions of both knees.  Roughness and coarseness were noted during motion of the knee joints.

In July 2008, the Veteran was treated privately for knee complaints at Parkview Medical Center.  Repeat examination of then knees at that time indicated diffuse joint line tenderness over the knee joints.  Although attending staff diagnosed arthritis, it does not appear that any x-rays or other radiological studies were conducted.

Records for subsequent VA treatment document ongoing complaints of bilateral knee pain and swelling.  Still, the records express no opinions concerning the cause or origin of the Veteran's knee problems.

In September 2015, the Veteran was evaluated by Dr. E.J.E. in connection with her claim for social security disability benefits.  At that time, she reported that she had chronic pain in her joints, including her knees.  Interestingly, she stated that she had been diagnosed previously with fibromyalgia, although the evidence in the record does not show such a diagnosis.  On physical examination, Dr. E.J.E. noted that flexion in the Veteran's right knee was limited to 90 degrees.  No findings were noted in the left knee.  Apparently based solely on the history given by the Veteran, Dr. E.J.E. diagnosed fibromyalgia and rheumatoid arthritis.

The Veteran was afforded a VA examination of her knees in November 2016.  At that time, she reported that she had been having daily discomfort in her knees since her in-service slip and fall in incident, which reportedly occurred in 1996.  On examination, the examiner noted diminished flexion in both of the Veteran's knees.

The examiner diagnosed bilateral knee strains, but opined that it is less likely than not that the Veteran's knee disorders were incurred during or caused by her active duty service.  As rationale, the examiner explained that there is no evidence of any continuity of care from the Veteran's fall in 1996 through the present.  In that regard, the examiner observed that the VA treatment notes make no reference to any knee problems prior to 2007.

In November 2017, a VA physician was asked to review the Veteran's file and to provide an addendum opinion as to the etiology of the Veteran's knee strains.  In review the record, the VA physician noted that the Veteran denied having knee-related complaints during her separation examination in 1998.  As the Board noted above, the physician also noted that post-service VA treatment records document initial treatment for the Veteran's knees in December 2007 and that the Veteran was reporting that her knee pain had been ongoing for five years.  Based on the same, the VA physician concluded that it is less likely than not that the Veteran's bilateral knee strain began during her active duty service.

The weight of the evidence shows that the Veteran's bilateral knee strains were not sustained during her active duty service and did not result from an injury or event that occurred during her active duty service.  In that regard, the service department records contain no evidence that corroborates the Veteran's assertion that she was involved in a slip and fall accident in 1996.  Indeed, there is no reference in the service treatment records to any subjective knee-related complaints or to any objective findings or treatment related to either of the Veteran's knees.  Most importantly, the Veteran's separation examination shows that the Veteran expressly denied having any previous history of knee problems and that a medical examination conducted at that time showed normal findings in the Veteran's lower extremities.  As noted above, the Veteran also reported during her initial VA treatment in November 2007 that her knee problems had begun sometime in 2002, four years after she separated from service.  The Veteran's assertions that she has experienced chronic knee problems that date back to her period of active duty service are contradicted by the other evidence in the record.  As such, such assertions carry grave credibility concerns and are not entitled to any probative weight.

To the extent that the Veteran has intimated to her treating physicians that she has fibromyalgia or rheumatoid arthritis, those assertions are also not supported by other evidence in the record.  To that end, Dr. E.J.E. speculated in his September 2015 report that the Veteran seemed to have inflammatory arthritis that could be consistent with a rheumatoid disease.  Still, the Board notes that there is no radiological evidence in the record of any arthritis processes in either of the Veteran's knees, much less, any other findings or diagnoses of rheumatoid arthritis.  Similarly, there is simply no evidence in the record that supports the Veteran's suggestion that she might have fibromyalgia.  Overall, the evidence does not establish that the Veteran has rheumatoid arthritis or fibromyalgia that involves her knees.

In contrast, the diagnoses and negative etiology opinions rendered in the November 2016 VA examination and November 2017 addendum are based upon objective findings from  examination of the Veteran and an accurate understanding of the medical history that is consistent with the other evidence in the record.  As such, those diagnoses and opinions are entitled to significant probative weight and are persuasive in this case.

The evidence shows that the Veteran has bilateral knee strains that were neither sustained during service nor caused by or resulted from an injury or event that occurred during service.  As such, the Veteran is not entitled to service connection for retropatellar pain syndrome of the bilateral knees.

	B.  Low Back

The Veteran asserts also that she injured her back in the aforementioned slip and fall injury that purportedly occurred in 1996.  Notably, she also reported during March 2014 private treatment at Novant Health South Park Family Physicians that she had injured her back after landing awkwardly while jumping out of a helicopter during active duty service.

As noted above, the service department records make no reference to a purported slip and fall in 1996 or any injuries sustained in a helicopter jump.  Also, they make no reference to any subjective complaints, objective findings, or treatment relating to the Veteran's back or thoracolumbar spine.  During her February 1998 separation examination, the Veteran denied having any history of back or spine-related problems.

The post-service treatment records show that the Veteran sought private treatment at Penrose St. Francis Hospital in July 2006 for reported back pain that had been ongoing for the past month.  During follow-up treatment in September 2006, she reported that the onset of back pain had occurred in a lifting accident that occurred while she was training to be a Certified Nursing Assistant at nursing school.  The Veteran was diagnosed with muscle spasms at that time.

Subsequent VA treatment records make sporadic mention of reported back pain, but indicate that the Veteran did not seek regular treatment for her back symptoms.  Thoracolumbar spine x-rays conducted in February 2009 at Penrose St. Francis Hospital showed minor degenerative changes.  An MRI conducted during VA treatment in July 2009 for reported neck pain revealed degenerative changes in the Veteran's thoracic spine at T3-4.

During the September 2015 social security examination, Dr. E.J.E. noted that a March 2014 MRI study showed degeneration at L5-S1 and disc protrusions with mass effect on the Veteran's L5-S1 nerve root.  Dr. E.J.E.'s diagnosed chronic low back pain that was secondary to displacement of the lumbar intervertebral disc without myelopathy and lumbosacral spondylosis and lumbar spondylosis without myelopathy.

During a November 2016 VA spine examination, the Veteran continued to report back pain that she attributed to her in-service fall in 1996.  The examination revealed decreased thoracolumbar spine flexion.  A neurological examination was normal, however, and x-rays were interpreted as showing no evidence of arthritis.  The examiner diagnosed lumbosacral strain.

In the November 2017 addendum opinion, the VA physician noted that the evidence did not support the Veteran's assertion that she experienced chronic back problems through service.  As mentioned, she noted that the Veteran had expressly denied having any back problems during her separation examination.  Under similar analysis and rationale as that given with respect to the Veteran's claimed knee disorders, the VA physician opined that the service treatment records and post-service treatment records do not support the Veteran's assertions of chronicity.  The VA physician concluded that it is less likely than not that the Veteran's lumbosacral strain began during her active duty service.  

The evidence shows that the Veteran has lumbosacral spine degeneration and chronic lumbosacral strains that were neither sustained during her active duty service, nor resulted from an injury or event that occurred during her active duty service.  The Board emphasizes that the service treatment records contain no information or evidence that supports the Veteran's contention that she slipped and fell during service, or, that she ever sustained or was treated for a back injury during service.  Indeed, the Veteran's contentions concerning chronicity are rebutted by her statements during her separation examination, wherein she expressly denied having any history of back problems.  Moreover, the post-service treatment records make no reference to any back-related complaints or findings until 2006, at which time, the Veteran reported that she experienced the onset of back pain after a lifting incident that occurred while she was at nursing school.  Given the foregoing inconsistencies, the Board does not assign the Veteran's assertions that concerning an in-service injury or subsequent chronicity any probative weight.

The negative etiology opinion given in the November 2017 addendum opinion is not rebutted by any probative contrary evidence in the record.  Moreover, those conclusions are based on rationale that is consistent with the other evidence.  As such, the Board is inclined to give significant probative weight to the November 2017 addendum opinion.

Overall, the evidence shows that the Veteran's lumbar spine strain and degeneration were neither sustained during the Veteran's active duty service nor resulted from an in-service injury or event.  The Veteran is not entitled to service connection for a low back disorder with left-sided sciatica.

	C.  Headaches

The Veteran asserts also that she has experienced chronic and ongoing headaches that began after her purported slip and fall during service in 1996.

As mentioned, the service department records do not document the Veteran's purported fall, and also, make no mention of any reported headaches or objective findings or diagnoses related to headaches.  The Veteran also denied having any history of headaches or neurological symptoms during her February 1998 separation examination.

Although records for VA treatment received by the Veteran since November 2007 document headaches as an ongoing problem, the records show sporadic infrequent treatment for the Veteran's headaches.  During treatment in July 2012, she reported that she had been having headaches since she was a teenager.  During treatment in May 2017, she reported that she had been having headaches for 20 years.  Notably, a neurological examination conducted at that time was normal.

During a November 2016 VA examination, the Veteran reported again that she had been having headaches since her purported in-service fall.  The examiner diagnosed tension headaches, but opined that it is less likely than not that the Veteran's headaches were incurred during or caused by her active duty service.  As rationale, the examiner explained that there is no evidence of any continuity of care from the Veteran's fall in 1996 through the present.

In the November 2017 addendum opinion, the VA physician employed essentially the same rationale as that used in her opinion concerning the Veteran's knee and back disorder to conclude that it is less likely than not that the Veteran's headaches began during her active duty service.

Although the Veteran reported during VA treatment in July 2012 that she had been having headaches prior to service, the Board notes that she expressly denied having any pre-service history of headaches during her enlistment examination.  Indeed, her enlistment examination revealed normal neurological findings and normal findings, in her head, face, neck, and scalp.

In instances where no pre-existing disorder is noted upon entry into service, a veteran is presumed as having been in sound condition at the time of entry and a presumption of soundness arises.  38 U.S.C.A. § 1111 (2012).  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  In doing so, the Federal Circuit held that where the veteran is presumed as having been sound at entry, the correct standard for rebutting that presumption is by a showing of clear and unmistakable evidence that: (1) the veteran's disability existed prior to service, and (2) the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304 (2017).  Consequently, if a disability was not noted at the time of entry into service and the evidence fails to show by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Notwithstanding the Veteran's contention of pre-service headaches, the evidence does not clearly and unmistakably show that the Veteran had a headache condition that pre-existed her enlistment into service.  In that regard, the Veteran has not pointed to any pre-service treatment, findings, or diagnoses to support her contention that her headaches pre-existed service.  Also, her assertion is rebutted by the fact that she denied having any pre-service history of headaches during her enlistment examination.  Given the foregoing, the Veteran is presumed as having been sound at the time of her enlistment into service.

The evidence shows that the Veteran's headaches did not begin during her active duty service, and also, that they did not result from an in-service injury or event.  Under the same analysis as that undertaken above, the Veteran's assertions regarding in-service onset and subsequent chronicity of her headaches are not entitled to probative weight because they are rebutted by the Veteran's denial of any such history during her separation examination.  In contrast, the negative etiology opinion given in the November 2017 addendum opinion is supported by adequate rationale and is consistent with the facts shown in the record.  As such, the negative opinion is persuasive.

Overall, the evidence shows that the Veteran's headaches neither began during her active duty service nor was caused by or resulted from an in-service injury or event.  The Veteran is also not entitled to service connection for chronic headaches. 

III.  Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Right Ankle

Service connection for right ankle degenerative changes, status-post fracture, was granted to the Veteran, effective from April 21, 2008.  A 20 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  The Veteran asserts entitlement to a higher initial disability rating.

DC 5271 provides the criteria for disabilities due to limited ankle motion.  Those criteria provide for a maximum schedular 20 percent disability rating where the evidence shows that there has been marked loss of ankle motion.

The regulations define normal ankle motion as being characterized by dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).  Terms such as "mild," "moderate," and "marked" are not defined in the regulations or the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).

Post-service VA treatment records document complaints by the Veteran of right ankle pain, but do not reflect active VA treatment for the ankle.  The Veteran was seen privately for her right ankle in July 2008 at Parkview Emergency Department.  An examination of the ankle at that time revealed minimal swelling.  Range of motion tests were not conducted.

During a November 2008 VA examination, the Veteran reported ongoing right ankle pain that worsened during the winter and prevented her from being able to wear high heeled shoes.  She also reported stiffness and swelling after walking for long periods of time and a pinching sensation while walking up stairs.  She stated that she used a cane for ambulating on weekends, but despite the foregoing complaints, denied that her right ankle was impacting her occupational functioning.

On examination, the Veteran demonstrated a slow and antalgic gait.  Tinel's sign was observed over the sural nerve above the ankle.  Tenderness was noted during palpation of the anterior talofibular ligament and the lateral malleolus.  Range of motion tests revealed dorsiflexion to 0 degrees with pain reported at the end of motion and plantar flexion to 50 degrees without pain.  Inversion of the ankle was to 15 degrees, with pain being reported from 10 degrees.  Eversion was to 20 degrees and without pain.  Range of motion findings from tests of active and passive motion were identical.  Repetitive motion tests revealed no further loss of motion or function.  X-rays of the ankle revealed no evidence of fracture, dislocation, or degeneration.

During re-examination of the right ankle in September 2012, the Veteran reported progression of pain symptoms in her ankle.  Range of motion tests conducted at that time showed plantar flexion to 30 degrees with pain beginning at 25 degrees and dorsiflexion to 15 degrees with pain beginning at 10 degrees.  Tests for repetitive motion revealed no further loss of motion or other function.  Palpation over the ankle joint was not productive of pain.  Pain was also not observed during weight bearing.  Demonstrated muscle strength in the right ankle joint was full.  Tests for instability were normal.  X-rays of the ankle joint were also normal.

During a September 2015 VA examination, the Veteran reported daily and constant mild pain in her right ankle.  She denied having any flare-ups.  On examination, the Veteran was able to produce 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  Again, repetitive motion tests did not indicate further loss of motion or other function.  No evidence of pain was observed during palpation over the joint and during weight bearing.  Muscle strength in the extremity was full.  Tests for instability were again normal.  Repeat x-rays of the ankle joint were again normal.

During the September 2015 social security examination conducted by Dr. E.J.E., the Veteran demonstrated right ankle dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  Muscle strength in the Veteran's lower extremities was full.

During a fourth VA examination of the Veteran's right ankle, conducted in November 2016, the Veteran reported that she was experiencing instability in the ankle joint and that she was unable to walk for more than five minutes without experiencing discomfort.  Despite those complaints, she reported no pain during palpation over the joint and during weight bearing.  No evidence of crepitus or ankylosis was observed.  Tests for instability were again normal.  Demonstrated range of motion included dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  Muscle strength remained full and normal.

As mentioned above, DC 5271 does not provide for a disability rating higher than 20 percent.  Although there are other criteria under the regulations for rating foot and ankle disabilities under DCs 5270, 5272, 5273, and 5274, those criteria do not assist the Veteran in this case.  In that regard, DCs 5272, 5273, and 5274 also do not provide for disability ratings higher than 20 percent.  Although DC 5270, which contemplates disabilities due to ankylosis in the ankle joint, provides criteria for ratings higher than 20 percent, those criteria are not applicable to this case because the evidence shows that the Veteran does not have ankylosis in her right ankle joint.

In certain circumstances, the assignment of extra-schedular disability ratings may be considered under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular disability rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the veteran's disability picture requires the assignment of an extra-schedular disability rating.

At the outset of the analysis, the Board observes that the November 2008 VA examiner reported that the Veteran demonstrated zero degrees of right ankle dorsiflexion.  That isolated finding appears to be inconsistent with other dorsiflexion measurements conducted over the course of the appeal period, which indicate overall that the Veteran has been able to produce dorsiflexion ranging from 10 degrees to 20 degrees.  Indeed, the November 2008 VA examiner's finding that the Veteran was unable to produce any dorsiflexion at all is even inconsistent with his own other measurements of right ankle motion, which included full plantar flexion to 50 degrees, pain free inversion to 10 degrees, and pain free eversion to 20 degrees.  Under the circumstances, the dorsiflexion findings reported in the November 2008 VA examination appear to be unreliable and do not reflect the extent of the available motion in the Veteran's right ankle.

As mentioned, the remaining range of motion studies show that the Veteran has been able to produce pain free right ankle dorsiflexion that ranges from 10 degrees to 20 degrees.  In conjunction with the same, demonstrated plantar flexion has ranged from being 25 degrees to being full to 45 to 50 degrees.  Although the Veteran has reported certain limitations such as the inability to wear high heeled shoes and experiencing a pinching sensation while walking up stairs, she has denied that her right ankle disability has caused occupational impairment.  Also, repeated tests of the ankle have shown no evidence of pain during palpation or weight bearing.  Muscle strength in the right lower extremity has been full throughout the appeal period.

Given the ranges of motion shown by the Veteran and retained functional capacity, the facts in the evidence appear to be consistent with marked loss of ankle motion, which is consistent with the assignment of a 20 percent disability rating under DC 5271.  Moreover, the evidence does not indicate that the Veteran has experienced functional loss or loss of occupational functioning that is not contemplated by the rating criteria.  In that regard, the evidence does not show that the Veteran's right ankle disability has been productive of an exceptional disability picture that warrants consideration of an extra-schedular disability rating under 38 C.F.R. § 3.321.

In sum, there is no basis in the evidence for awarding an initial disability rating higher than 20 percent for the Veteran's service-connected right ankle degenerative changes, status-post fracture.  To that extent also, this appeal is denied.

	B.  Right Shoulder

Service connection was also granted to the Veteran for right shoulder rotator cuff impingement with arthritis, effective from April 21, 2008.  A 20 percent initial disability rating was assigned for that disability, pursuant to the rating criteria under 38 C.F.R. § 4.71a, DC 5010-5201.  

The selected criteria provide for rating disabilities due to loss of motion of the arm and provide different rating schedules depending on whether the arm involved is of the major (dominant) or minor (non-dominant) arm.  Here, the Veteran has reported during her VA examinations that she is right hand dominant.  Hence, her disability is rated under DC 5201 in accordance with the schedule for the major upper extremity.  Subject to the above, the criteria under DC 5201 for the major arm provide for the assignment of a 20 percent disability rating where motion of the arm is limited to shoulder level.  A 30 percent disability rating is warranted where motion of the arm is limited to midway between the side and shoulder level.  A maximum schedular 40 percent disability rating is assigned where arm motion is limited to 25 degrees or less from the side (i.e., abduction).

For reference, the Board notes that the normal ranges of shoulder motion include flexion (forward elevation) from 0 degrees to 180 degrees, abduction (elevation of the arm to the side) from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017).

Post-service VA treatment records do not reflect active VA treatment for the Veteran's right shoulder.

During her private rheumatology consultation with Dr. P.K.T. in July 2007, the Veteran reported pain in her shoulder during abduction movements.  

During a November 2008 VA examination, the Veteran reported that she was having ongoing right shoulder pain that was triggered by certain activities, such as carrying laundry or using an automobile stick shift.  On examination, the examiner noted tenderness during palpation over the Veteran's bicipital tendon and over the AC joint.  Pain was noted throughout right shoulder motion and the Veteran appeared to be cautious during range of motion tests.  Demonstrated right shoulder motion included flexion to 150 degrees, extension to 35 degrees, abduction to 150 degrees, adduction to 35 degrees, external rotation to 50 degrees, and internal rotation to 0 degrees.  Repetitive motion was not tested because of the Veteran's complaints of pain.  X-rays of the shoulder revealed mild degeneration in the AC joint and minimal irregularity of the lateral margin of the acromion process at the origin of the deltoid muscle.

During a VA examination of the Veteran's right shoulder in September 2012, the Veteran expressly denied having any pain in her right shoulder.  Range of motion tests revealed full and normal motion in the right shoulder.  Repetitive motion tests were performed and indicated no evidence of any lost motion or function.  X-rays of the shoulder at that time were interpreted as being normal.

During her July 2013 video conference hearing, the Veteran testified that she was having ongoing pain and locking in her right shoulder.  She described that she was unable to carry a purse or bear weight on that shoulder.

A third examination of the Veteran's right shoulder was conducted in November 2016.  At that time, the Veteran reported that she experienced two or three episodes a month of right shoulder pain.  She stated that each episode lasted for periods of a few minutes and were normally related to activity.  She denied having any flare-ups or incapacitating episodes.

On examination, the Veteran demonstrated full and normal right shoulder motion.  Although pain was reported by the Veteran during the examination, the examiner noted that such pain was not causing any loss of motion or functional loss.  The examiner observed no evidence of pain during weight bearing or during palpation over the joint.  No crepitus was observed.  Demonstrated muscle strength was also full and normal.  Tests for instability were normal and there was no evidence of damage to the rotator cuff or humerus.

The evidence throughout the appeal period shows that the Veteran has been consistently capable of producing right arm motion that exceeds shoulder level (90 degrees of abduction), even after taking into consideration reported pain symptoms.  As such, the criteria for an initial disability rating higher than 20 percent under DC 5201 are neither met nor approximated.

The Board recognizes that other rating criteria applicable to shoulder disabilities are available under DCs 5200 through 5203.  The criteria under DC 5200, which applies to ankylosis of the scapulohumeral articulation, and under DC 5202, which applies to impairment of the humerus including fibrous union, nonunion (false flail joint), and loss of the humerus head (flail shoulder), are inapplicable to this case because those manifestations are not shown in the record.  The criteria under DC 5203 do not provide for disability ratings higher than 20 percent for the minor shoulder.  As such, those criteria do not assist the Veteran in this case and are also inapplicable.

As mentioned above, 38 C.F.R. § 3.321 provides for consideration of an extra-schedular disability rating where the evidence shows an exceptional disability picture that is not contemplated adequately by the available rating criteria.  Given the extent of right arm and shoulder motion and retained functional capacity shown in this case, the evidence does not show that the Veteran's right shoulder disability presents an exceptional disability picture.  As such, consideration of an extra-schedular disability rating is not warranted.

In sum, there is no basis in the evidence for awarding an initial disability rating higher than 20 percent for the Veteran's service-connected right shoulder rotator cuff impingement with arthritis.  To that extent also, this appeal is denied.


ORDER

Service connection for retropatellar pain syndrome of the bilateral knees is denied.

Service connection for a low back disorder with left-sided sciatica is denied.

Service connection for chronic headaches is denied.

An initial disability rating in excess of 20 percent for right ankle degenerative changes, status-post fracture, is denied.

An initial disability rating in excess of 10 percent for right shoulder rotator cuff impingement with arthritis is denied.


REMAND

Concerning the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic attacks, the Veteran testified during her Board hearing that she had a pre-service history of anger issues and violence.  During VA treatment in August 2009, she reported that she had been experiencing sleep difficulties, fatigue, and auditory and visual hallucinations since she was 14 years old.  During treatment in February 2010, she reported having a history of childhood abuse and that she had symptoms which she believes are related to that abuse, including fear of being alone at night, inability to sleep without the light on, hyperarousal, and intrusive thoughts.  In conjunction with the foregoing, the Veteran's post-service VA treatment records show that the Veteran has been followed for bipolar disorder, childhood PTSD, and borderline personality disorder.

VA mental health examinations conducted in September 2015 and November 2016 revealed bipolar disorder diagnoses.  The November 2016 VA examiner opined that there was ample evidence in the record that the Veteran began experiencing bipolar disorder symptoms prior to her enlistment into active duty service.  The examiner opined that there was no evidence in the record that anything happened during the Veteran's active duty service that significantly exacerbated her bipolar disorder beyond its natural progression.

The November 2016 VA examiner's opinion appears to suggest that she believes that it is clear and unmistakable (i.e., is undebatable) that the Veteran's bipolar disorder pre-existed the Veteran's enlistment into service.  Given that opinion and credible statements made by the Veteran concerning the occurrence of pre-service stressors and the pre-service onset of various psychiatric symptoms, the Board concludes that the presumption of soundness is overcome.  38 U.S.C.A. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017).  Accordingly, the Board finds that the Veteran had bipolar disorder that pre-existed her enlistment into service.

In light of the above, the Veteran's entitlement to service connection for an acquired psychiatric disorder turns upon the question of whether the evidence clearly and unmistakably (i.e., undebatably) shows that the Veteran's pre-existing bipolar disorder was not aggravated beyond its natural progression during her active duty service.  Although the November 2016 examiner points out that the evidence does not indicate that anything happened during the Veteran's active duty service that significantly exacerbated her bipolar disorder beyond its natural progression, that opinion falls short of the standards and specificity required in this case.

Accordingly, the claims file should be sent to the same VA examiner who conducted the November 2016 examination.  The examiner should be asked to review the claims file, to include her previous findings from that examination, and be asked to provide an opinion as to whether the evidence clearly and unmistakably (i.e., undebatably) shows that the Veteran's pre-existing bipolar disorder was not aggravated beyond its natural progression during her active duty service.  If that examiner is unavailable, or it is deemed that a new examination of the Veteran is necessary, then the Veteran should be afforded a new VA mental health examination to determine that question.  38 C.F.R. § 3.159 (c)(4) (2017).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two issues are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the disposition of the issues concerning the Veteran's acquired psychiatric disorder will likely impact the analysis and ultimate disposition of the Veteran's claim for a TDIU. Accordingly, those issues are inextricably intertwined and the Board's consideration of the Veteran's appeal concerning her entitlement to a TDIU must be deferred, pending resolution of the intertwined service connection issue.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment and/or treatment for her service-connected disabilities since August 2017.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to her acquired psychiatric disorder and/or service-connected disabilities, and if so, she should be provided assistance in obtaining it.  Relevant VA treatment records dated from August 2017 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, an addendum opinion should be obtained.  In that regard, the Veteran's claims file should be returned to the same VA examiner who conducted the previous November 2016 VA examination.  The examiner should be asked to review the claims file and provide an opinion as to whether the evidence clearly and unmistakably (i.e., undebatably) shows that the Veteran's pre-existing bipolar disorder was not aggravated beyond its natural progression during the Veteran's active duty service.

The examiner should provide a complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, expressed in a typewritten addendum report.  If the examiner cannot provide the requested opinion without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If determined necessary, schedule the Veteran to attend a new VA mental health examination.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should be asked to review the claims file and conduct all relevant tests and studies.  If it is not possible for the Veteran to be physically present for the VA examination, determine if it is possible to opine on the question posed above without her being present.  If it is not possible, provide an explanation as to why this is not possible.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


